UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6846


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SEAN FONTAE WHITLEY,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.      Malcolm J. Howard,
Senior District Judge. (5:04-cr-00166-H-1; 5:14-cv-00174-H)


Submitted:   October 15, 2014             Decided:   October 22, 2014


Before WILKINSON, KING, and SHEDD, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Sean Fontae Whitley, Appellant Pro Se.      Ethan A. Ontjes,
Assistant United States Attorney, Shailika K. Shah, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Sean      Fontae        Whitley,         a    federal    prisoner,          seeks    to

appeal the district court’s order dismissing his petition for a

writ of habeas corpus.                 In the petition, Whitley asserted he was

entitled       to        relief        under    28          U.S.C.     § 2255       (2012),        and

alternatively,           under    28     U.S.C.         § 2241      (2012),     for    a    writ    of

error    coram       nobis,       or    for    a    writ       of    audita     querela.           The

district court dismissed Whitley’s § 2255 motion as successive

and denied his alternate claims.                            We dismiss in part and affirm

in part.

               To     the    extent          that       Whitley      seeks     to     appeal       the

district court’s dismissal of his § 2255 motion, we conclude

that     he    has       failed    to        make       the    requisite       showing       for     a

certificate         of    appealability.                See    28    U.S.C.     § 2253(c)(1)(B)

(2012);       Miller–El      v.    Cockrell,            537 U.S. 322,     336–38       (2003);

Slack v. McDaniel, 529 U.S. 473, 484–85 (2000); United States v.

Winestock, 340 F.3d 200, 205–06 (4th Cir. 2003).                                      Accordingly,

we deny a certificate of appealability and dismiss this portion

of the appeal.

               To     the    extent          that       Whitley      appeals        the     district

court’s denial of his alternate claims, we have reviewed the

record and find no reversible error.                           Accordingly, we affirm the

denial for the reasons stated by the district court.                                      See United

States        v.    Whitley,           No.     5:04-cr-00166-H-1;              5:14-cv-00174-H

                                                    2
(E.D.N.C.   April   16,   2014).   We   dispense   with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                    DISMISSED IN PART;
                                                      AFFIRMED IN PART




                                   3